IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-21-00263-CR

JERRY RANDAL RANGEL,
                                                                         Appellant
    v.

THE STATE OF TEXAS,
                                                                         Appellee



                               From the 361st District Court
                                   Brazos County, Texas
                             Trial Court No. 06-03010-CRF-361


                                  ABATEMENT ORDER

         This is an appeal from two orders, both signed by the trial court on August 20,

2021, denying Jerry Randal Rangel’s motions for post-conviction DNA testing under

Chapter 64 of the Code of Criminal Procedure. Rangel is appearing pro se in this appeal. 1


1On January 20, 2022, Rangel filed a “Motion to Abate Appeal for Appointment of Counsel.” We denied
the motion in an order that was issued on January 31, 2022. In the order, we explained that a convicted
person has only a limited, statutory right to appointed counsel during a Chapter 64 proceeding. See TEX.
CODE CRIM. PROC. ANN. art. 64.01(c); Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010). The trial
court had already denied Rangel’s request for appointment of counsel, and we saw no reason to believe
that the trial court would view the issue of Rangel’s entitlement to counsel any differently at that time.
Furthermore, we concluded that Rangel had not established to us his entitlement to the appointment of
appellate counsel in this appeal.
        The appellant’s brief is now overdue in this appeal. The Clerk of the Court’s

March 10, 2022 letter to Rangel states:

              Our records indicate that the appellant’s brief was due on or before
        February 10, 2022. To date, no brief has been filed.

               You will notice that the trial court has been copied with this letter as
        required by the Rules of Appellate Procedure. TEX. R. APP. P. 38.8(b)(2).
        Presumably, the purpose of notifying the trial court is to allow intervention
        by the trial court before the Court has to formally abate the proceeding for
        a hearing.

              Unless a brief or satisfactory response is received within 14 days, this
        Court must abate the appeal and order the trial court to immediately
        conduct a hearing pursuant to TEX. R. APP. P. 38.8(b)(2) & (3).

              Justice Smith has recused himself from participation in this
        proceeding.

        Because the appellant’s brief was not filed within 14 days, we abate this appeal to

the trial court to conduct any necessary hearings within 21 days of the date of this Order

in accordance with Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P.

38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                   PER CURIAM

Before Chief Justice Gray and
       Justice Johnson
Order issued and filed April 20, 2022
RWR




Rangel v. State                                                                           Page 2